Prospectus Supplement March 31, 2006 PUTNAM VARIABLE TRUST Prospectuses dated April 30, 2005 In the section entitled Who manages the funds? the table entry with respect to Putnam VT The George Putnam Fund of Boston (to the extent that this prospectus offers this fund) in the table showing the investment management team members who coordinate the management of the funds portfolio is replaced with the following: PUTNAM VT THE GEORGE PUTNAM FUND OF BOSTON Large-Cap Value, Core Fixed-Income and Global Asset Allocation Teams Portfolio Leader Joined Fund Employer Positions Over Past Five Years Jeanne Mockard 2000 Putnam Management Senior Portfolio Manager 1985  Present Portfolio Members Joined Fund Employer Positions Over Past Five Years Geoffrey Kelley 2006 Putnam Management Portfolio Manager 1994  Present Previously, Quantitative Portfolio Specialist Jeffrey Knight 2001 Putnam Management Chief Investment Officer, Global Asset 1993  Present Allocation Team Previously, Director, Global Asset Allocation Team Raman Srivastava 2004 Putnam Management Portfolio Manager 1999  Present Previously, Portfolio Construction Specialist; Quantitative Analyst HV-5764 233266 3/06
